DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-7, and 10-11 are allowed.

Election/Restrictions
Claims 12-17 are directed to species that are non-elected without traverse.  Accordingly, claims 12-17 have been cancelled (see examiner’s amendment below).
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kubiak on 4/27/22.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended as follows: 
An artificial lift system comprising: a production tubular; 
a gas lift system having a gas lift mandrel, a gas lift valve; and a first gas supply; and wherein the gas lift system is attached to the production tubular; 
a chamber having a first check valve, a second check valve, and --is in fluid communication with-- an intermittent second gas supply --line--, 
wherein the first check valve allows fluid to flow into the chamber through the first check valve while preventing fluid from flowing out of the chamber through the first check valve, 
wherein the second check valve allows fluid to flow out of the chamber through the second check valve while preventing fluid from flowing into the chamber through the second check valve; [[and]] 
wherein the chamber is attached to the production tubular--; and 
wherein the second gas supply line is separate from and positioned within the production tubular--.

Claim 5 has been canceled.

Claim 6 has been amended as follows:
The artificial gas lift system of claim [[5]]--1--, wherein the second gas supply --line-- strokes the [[hydraulic gas pump]]--chamber--.

Claim 7 has been amended as follows:
An artificial lift system comprising: 
a production tubular; 
a gas lift system having a gas lift mandrel, a gas lift valve; and an annular gas supply; and 
wherein the gas lift system is attached to the production tubular; 
a chamber having a first check valve, a second check valve, and --is in fluid communication with-- the annular gas supply, 
wherein the first check valve allows fluid to flow into the chamber through the first check valve while preventing fluid from flowing out of the chamber through the first check valve, 
wherein the second check valve allows fluid to flow out of the chamber through the second check valve while preventing fluid from flowing into the chamber through the second check valve; [[and]] 
wherein the chamber is attached to the production tubular--; 
further comprising a gas supply unit wherein the gas supply unit permits the annular gas supply to stroke actuate the chamber;
wherein the gas supply unit further comprises a fluid level sensor; and
wherein the gas supply unit closes in response to the fluid sensor--.

Claims 8-9 have been canceled.

In Claim 10 line 1, the phrase “claim 9” has been replaced with --claim 7--.

In Claim 11 line 1, the phrase “claim 9” has been replaced with --claim 7--.

Claims 12-17 have been canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configuration of the chamber and the intermittent second gas supply line.
Regarding independent claim 7, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configuration of the chamber, the gas supply unit, and the fluid level sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Juenke et al. US10858921 teaches, in Figure 3A, a gas pump 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	4/28/22